Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.126 Filed 12/08/20 Page 1 of 45




                XHIBIT
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.127 Filed 12/08/20 Page 2 of 45




      __________________________________

          Kenny Golladay - Statement for the Record
                            December 3, 2020
      __________________________________

             Clarity Sports International, LLC, et al.
                                        vs.

                            CAA Sports, et al.
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.128 Filed 12/08/20 Page 3 of 45



                  IN THE UNITED STATES DISTRICT COURT FOR
                    THE MIDDLE DISTRICT OF PENNSYLVANIA


           CLARITY SPORTS INTERNATIONAL, LLC,
           and JASON BERNSTEIN,

                      Plaintiffs,

              vs.                        Case No. 1:19-cv-00305-YK

           CAA SPORTS, et al.,

                      Defendants.



                  Videoconference Statement for the Record




                                December 3, 2020
                                   10:20 a.m.




                           Stephanie R. Dean, RPR
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.129 Filed 12/08/20 Page 4 of 45
                                                                       Page 2


      1    REMOTE APPEARANCES:

      2       On behalf of the Plaintiffs:
                     JOHN D. COMERFORD, ESQ.
      3              Dowd Bennett LLP
                     7733 Forsyth Boulevard, Suite 1900
      4              St. Louis, MO 63105
                     314.889.7300
      5              jcomerford@dowdbennett.com

      6
              On behalf of Defendants MVP Authentics, LLC,
      7       Daryl Eisenhour, Jason Smith, Boone Enterprises,
              Inc., d/b/a Boone Enterprises Authentic
      8       Autographs and Craig Boone:
                     WILLIAM J. CLEMENTS, ESQ.
      9              MICHAEL A. IACONELLI, ESQ.
                     Klehr Harrison Harvey Branzburg, LLP
     10              1835 Market Street, 14th Floor
                     Philadelphia, PA 19103
     11              215.569.2700
                     wclements@klehr.com
     12              miaconelli@klehr.com

     13
              On behalf of Defendants Redland Sports and Gerry
     14       Ochs:
                     ILES COOPER, ESQ.
     15              J.T. HERBER, ESQ.
                     Williamson, Friedberg & Jones, LLC
     16              10 Westwood Road
                     Pottsville, PA 17901
     17              570.622.5933

     18
                                   - - - - -
     19
           ALSO PRESENT:
     20              Jason Bernstein

     21                            - - - - -

     22

     23

     24

     25



                         PohlmanUSA Court Reporting
                      (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.130 Filed 12/08/20 Page 5 of 45
                                                                       Page 3


      1                            I N D E X

      2                             EXHIBITS

      3     Exhibit 1 - Notice                                4
            Exhibit 2 - Subpoena                              4
      4     Exhibit 3 - Process Server information            4

      5
                                    - - - -
      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25



                         PohlmanUSA Court Reporting
                      (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.131 Filed 12/08/20 Page 6 of 45
                                                                       Page 4


      1               P R O C E E D I N G S - (Remote)

      2                            - - - - -

      3              MR. COMERFORD:     This is John Comerford

      4    representing Plaintiffs Clarity Sports

      5    International, LLC and Jason Bernstein.        The time

      6    is 10:21 Eastern time on December 3rd.        We are here

      7    for a videotaped deposition of third-party witness

      8    Kenny Golladay, who is a wide receiver in the

      9    National Football League.      Mr. Golladay was served

     10    with a subpoena and has not shown up yet for the

     11    deposition, so I'd like to enter a few exhibits,

     12    and I can share my screen.

     13    (Thereupon, Exhibits 1 through 3 were marked for

     14    purposes of identification.)

     15              MR. COMERFORD:     So Exhibit 1 is the Notice

     16    of Subpoena to Mr. Golladay dated November 2nd

     17    2020.   That will be Exhibit 1.      Exhibit 2 is the

     18    subpoena to Mr. Golladay, 92 pages, and it says

     19    that the deposition will be conducted by video

     20    conference, and we did that because of the COVID-19

     21    pandemic and the travel restrictions and social

     22    distancing requirements.      The date and time is

     23    December 3, 2020 at 10:00 a.m. Eastern time, and it

     24    says the deposition will be recorded by stenography

     25    and video, and it's dated November 2nd.



                         PohlmanUSA Court Reporting
                      (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.132 Filed 12/08/20 Page 7 of 45
                                                                       Page 5


      1              Exhibit 3 is the return that we got from

      2    the process server.     His name is Robert Lutren,

      3    L-u-t-r-e-n.    And Mr. Lutren served Mr. Golladay on

      4    November 3rd 2020.     Mr. Lutren writes:     I served

      5    the subpoena by delivering a copy to the named

      6    individual as follows, by corporate counsel, Jay

      7    Colvin, lawyer for Detroit Lions organization as

      8    agent authorized due to COVID, new procedure, see

      9    attached letter on November 5th 2020, 12:01, p.m.,

     10    and that's signed by Mr. Lutren.       And then under

     11    Additional Information, Mr. Lutren writes:

     12    Informed if I go near Mr. Golladay, he would be

     13    forced to go into quarantine.       And then the fourth

     14    page of Exhibit 3 is a letter dated Thursday,

     15    November 5, 2020, which reads:       On Thursday,

     16    November 5, 2020, I, Kenneth Golladay, authorize

     17    Jay Colvin to accept and receive service of process

     18    on my behalf, signed Kenneth Golladay.        That's

     19    Exhibit 3.

     20              So I subsequently had a phone conversation

     21    with Mr. Colvin in which he informed me that he had

     22    received a subpoena, that he would speak with

     23    Mr. Golladay about it.      Mr. Colvin stated that he

     24    would like to coordinate Mr. Golladay's appearance

     25    with Mr. Golladay's agent.      I told him the agent



                         PohlmanUSA Court Reporting
                      (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.133 Filed 12/08/20 Page 8 of 45
                                                                       Page 6


      1    was Todd France.     Mr. Colvin then said:     Well, can

      2    I have the contact information for Mr. France's

      3    attorneys, and I provided that information to

      4    Mr. Colvin by email.     Mr. Colvin emailed me

      5    subsequently and stated that he had left a message

      6    for William Clements.

      7              At this time I would ask Mr. Clements to

      8    explain his --

      9              MR. COOPER:    Can we get the emails that

     10    you're referring to?

     11              MR. COMERFORD:     I do.   I'm not going to

     12    enter them as exhibits, but we'll make them

     13    available after -- if Mr. Golladay doesn't show up

     14    today, which appears to be the case, we'll make

     15    those available.

     16              MR. COOPER:    Why can't we get them today?

     17              MR. COMERFORD:     You can have them today.

     18    I'll send them to you.

     19              Mr. Clements, could you explain what

     20    Mr. Colvin said to you, please?

     21              MR. CLEMENTS:     What's the point of it?

     22    What does it matter?     I already told you, but I'll

     23    put it on the record.      I didn't talk to him.     It's

     24    true, Mr. Colvin, who I got a voice message -- I

     25    can't remember when.     It was subsequent to -- well,



                         PohlmanUSA Court Reporting
                      (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.134 Filed 12/08/20 Page 9 of 45
                                                                       Page 7


      1    first, let me say this:      We did receive the

      2    subpoena for Golladay.      I'm not aware that anybody

      3    filed any objections to the subpoena.        We did

      4    receive from Mr. Comerford -- an email from

      5    Mr. Comerford, something to the effect they were

      6    able to serve Mr. Golladay.      I haven't seen these

      7    documents you're putting in as exhibits.         It

      8    doesn't really matter.      So we were anticipating

      9    that this deposition was going to take place today.

     10    We want to participate in the deposition, but it's

     11    not our deposition.     I did, I think, after all this

     12    receive some call from someone from the Detroit

     13    Lions.   I referred that call -- I didn't call them

     14    back, I referred that call to my co-counsel,

     15    Mr. Iaconelli, and my understanding of whatever the

     16    call was was basically what Mr. Comerford just

     17    said, that Mr. Colvin had accepted service on

     18    behalf of Mr. Golladay.      Fine.   That's not our

     19    issue.   There really wasn't any talk about

     20    coordinating a deposition, nor would I do that

     21    because it's not my deposition to coordinate, so

     22    that was it.    I don't remember anything being

     23    talked about about Todd France or that being

     24    communicated to me.

     25              So at this point it's 10:30, we're not



                         PohlmanUSA Court Reporting
                      (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.135 Filed 12/08/20 Page 10 of 45
                                                                       Page 8


       1   sure whether the witness is going to show up.          I

       2   always had some practical doubts as to whether the

       3   witness is going to show up for a deposition on

       4   Thursday before a Sunday NFL game, because

       5   typically Thursday is the most important practice.

       6   So my suggestion is at this point Mr. Comerford put

       7   what he wanted into the record.        I assume he wants

       8   to do that because he's going to try to enforce the

       9   subpoena against Mr. Golladay.       Again, that's not

      10   our issue, that's between him and Mr. Golladay.

      11   And I would suggest that we adjourn, with the

      12   understanding that if Mr. Golladay calls in to the

      13   court reporter, they can stay online, if you want

      14   to pay them, we'll be contacted, and then we'll

      15   proceed from there.      And if he doesn't, you're

      16   going to have to go to the courts with the subpoena

      17   or we'll reschedule this some other time.         I don't

      18   think anybody wants to stay on this video call, you

      19   know, and bill our clients until there's actually

      20   something to do.     I, myself, am going to exit this

      21   and then I'll trust that everybody will have their

      22   ethics in place to contact me if the deposition is

      23   starting up again.

      24              MR. COMERFORD:    So before you leave,

      25   Mr. Clements, I would ask Mr. Iaconelli to



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.136 Filed 12/08/20 Page 11 of 45
                                                                         Page 9


       1   please --

       2              MR. CLEMENTS:    We're not saying anything,

       3   John.   I just told you so that's it.       Mr. Iaconelli

       4   is -- none of us are under oath.        It doesn't matter

       5   what Mr. Colvin said.      The only thing that

       6   Mr. Colvin -- that matters with Mr. Colvin is that

       7   he said he accepted the subpoena for Golladay.          We

       8   have zero obligation to coordinate your third-party

       9   deposition, just like you have zero obligation to

      10   coordinate our third-party depositions.         I would

      11   have assumed that you had your ducks in a row.

      12   We're ready.     Everybody is here.     We prepared for

      13   it.   I already spent time that I'm never going to

      14   be able to get back.      This is not my problem.      It's

      15   not Mr. Iaconelli's problem, it's not Mr. Cooper's

      16   problem, and it's not Mr. Herber's problem.         So,

      17   no, we put it on the record and that's it.         You're

      18   not questioning us, okay?       If you want to go

      19   enforce the Golladay subpoena, go enforce the

      20   Golladay subpoena.

      21              MR. COMERFORD:    I'm asking that

      22   Mr. Iaconelli please explain his communications

      23   with Mr. Colvin.

      24              MR. CLEMENTS:    You can ask him.     He's on

      25   the call.    If he wants to explain it, he can



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.137 Filed 12/08/20 Page 12 of 45
                                                                       Page 10


       1   explain it.    We have no obligation to explain

       2   anything to you.     What is your point?      What is your

       3   point, Mr. Comerford?      Are you making an accusation

       4   against me and my law firm and my co-counsel?          If

       5   you are, put it on the record so I can bring it to

       6   the attention of the judge.       Put your accusation on

       7   the record.

       8              MR. COMERFORD:    I'm going to say something

       9   and I would like to be able to say it without being

      10   interrupted.     What I want to say is this:      I am

      11   requesting that Mr. Iaconelli describe on the

      12   record his communications with Jay Colvin about

      13   this deposition.

      14              MR. CLEMENTS:    I will say, Mr. Iaconelli,

      15   if you're there, if you want to do it, or did I

      16   adequately sum up the conversation?        Is he even

      17   here?

      18              MR. COMERFORD:    The Zoom application that

      19   we're using indicates that Mr. Iaconelli is on the

      20   line but muted, and you previously said, I believe,

      21   Bill, that Mr. Iaconelli is on the line.

      22              MR. CLEMENTS:    John, you're very

      23   prosecutory.     You should come with the Fifth

      24   Amendment, anything you say can and will be used

      25   against you.     I am sitting in my dining room in the



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.138 Filed 12/08/20 Page 13 of 45
                                                                      Page 11


       1   suburbs of Philadelphia.      Mr. Iaconelli is in New

       2   Jersey.    I have no idea if he's on the line or not.

       3   I mean, I'm seeing the same thing on Zoom as you,

       4   I'm seeing a blank screen.       I don't see any video

       5   for him.

       6              MR. COMERFORD:    I see a screen that says

       7   M. Iaconelli.

       8              MR. CLEMENTS:    Yeah, I see the same thing

       9   as you.

      10              MR. COMERFORD:    So I'm asking

      11   Mr. Iaconelli to speak up --

      12              MR. CLEMENTS:    Let's go off the record a

      13   minute.    I have to take this call.      Off the record.

      14                        (Short recess.)

      15              MR. CLEMENTS:    Sorry about that.     Two

      16   things -- well, one thing.       The other was from my

      17   other case.    Can everybody hear me?

      18              MR. COMERFORD:    Yes.

      19              MR. CLEMENTS:    Because it's somewhat

      20   uncharacteristic for Michael not to speak when

      21   we're talking on the record when we ask him, I

      22   called him up.     He's having some -- he can hear us,

      23   but he's having difficulty with the audio, so I

      24   don't know what the issue is.

      25              MR. COMERFORD:    Let's go back on the



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.139 Filed 12/08/20 Page 14 of 45
                                                                      Page 12


       1   record, please.

       2              THE REPORTER:    We are on the record.

       3              MR. CLEMENTS:    We are on the record.      He's

       4   having difficulty with the audio, so I don't know

       5   what -- if you want to call him up and ask him,

       6   fine, if you want to talk to Colvin, but basically

       7   he was listening, he said that's about the gist of

       8   it, which is all I know, I wasn't on the call, and,

       9   you know, Colvin discussed service, he wanted to

      10   know if we were aware of the deposition, which we

      11   were, because, like I said, we got the subpoena and

      12   the email from Mr. Comerford that it was served,

      13   and, you know, he said that he had several --

      14   however many emails and communications with

      15   Mr. Comerford about the Golladay deposition, so --

      16   again, I don't know what the relevancy of any of

      17   this is.    It seems like what your issue is is

      18   you've got to enforce that subpoena against the

      19   third-party or get the third-party to show up.          The

      20   more pressing issue, I think, for all of us is how

      21   long are we going to be doing this?        It's already

      22   been 40 minutes and we've basically accomplished

      23   zero here.

      24              MR. COMERFORD:    Can Pohlman record video

      25   of the gallery view of the participants?



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.140 Filed 12/08/20 Page 15 of 45
                                                                      Page 13


       1              MR. CLEMENTS:    And what's the point, John?

       2              MR. COMERFORD:    That's not a question for

       3   you, Mr. Clements.

       4              MR. CLEMENTS:    I will stipulate that

       5   Mr. Iaconelli is -- he's on there.        He just says he

       6   has technical difficulty.       Why don't you walk him

       7   through -- I don't know what he's doing.         If I

       8   click on the -- I mean, all I know is there's a

       9   blue box mute and unmute.       It works for me.

      10              MR. COMERFORD:    There's a dial-in.     If

      11   your computer doesn't work, there's a dial-in where

      12   you can call in by phone.       The number is

      13   1-877-853-5257, and then the pass code is 656493.

      14   The meeting ID, if you need it, is 93441466647.          So

      15   I would ask Mr. Iaconelli to dial in by telephone.

      16              MR. COOPER:    John, this is Iles --

      17              MR. CLEMENTS:    What are you going to do?

      18   Are you going to use your special prosecutorial

      19   powers to throw him in jail?       I mean, what's the

      20   difference?    We're wasting all our time.       You

      21   understand this is just a lawsuit over a tortious

      22   interference claim?      You also understand that

      23   sometimes third-party witnesses don't show up.

      24   Whatever conversations that anybody has -- Colvin,

      25   he didn't say he represented Golladay and we don't



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.141 Filed 12/08/20 Page 16 of 45
                                                                      Page 14


       1   represent Golladay, so what's the difference?          I

       2   mean, what are you asking about?        It's like, you

       3   know, go get the third party to show up.         It

       4   happens quite frequently.       I don't know how long

       5   you've been litigating, but third parties don't

       6   show up.    Usually, though, the attorney that's

       7   noticing the deposition has the common sense and

       8   courtesy to tell everybody before, if they haven't

       9   heard from the witness, that the deposition is not

      10   going to take place so we're not wasting our time

      11   like we are here.     And, if anything, you owe me an

      12   hour.   You.   You and your firm and your client owe

      13   me whatever my billable rate is this hour for

      14   wasting my time.

      15              MR. COMERFORD:    I sent Mr. Iaconelli the

      16   telephone dial-in information.       Hopefully that can

      17   fix his audio issues.

      18              MR. COOPER:    John, what's the purpose of

      19   all this?

      20              MR. CLEMENTS:    Who knows?

      21              MR. COMERFORD:    I'm trying to make a

      22   record of what transpired in the days before this

      23   deposition.

      24              MR. COOPER:    Respectfully, John, that has

      25   nothing to do with this deposition.



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.142 Filed 12/08/20 Page 17 of 45
                                                                         Page 15


       1              MR. CLEMENTS:    It has nothing to do with

       2   the case.    If you want to make an accusation, make

       3   an accusation.     If you want to go to court like

       4   Rudy Giuliani and tell the judge that we're doing

       5   something, go ahead, Mr. Comerford, okay?         It's

       6   like you're really over-litigating this case.          It's

       7   like everything with you is if you don't get what

       8   you want exactly when you want it, you cry about it

       9   and it's like some sort of conspiracy.         I've

      10   never -- if someone would have told me I was still

      11   litigating this after that NFLPA arbitration, I

      12   would tell them they were nuts.        It's like your

      13   client must have an unlimited budget for this stuff

      14   or something.

      15              MR. COOPER:    John, why don't you just call

      16   Colvin and ask him if Golladay is going to show?

      17              MR. COMERFORD:    I sent an email to him.

      18              MR. COOPER:    And what's the response?

      19              MR. COMERFORD:    There has been no

      20   response.

      21              MR. CLEMENTS:    Then why don't you have him

      22   come on and put on the record what he did?         I mean,

      23   he's the guy you're dealing with, it's not us.           We

      24   have nothing to do with it.       We're a third party.

      25   You told me to come to a deposition, I'm at a



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.143 Filed 12/08/20 Page 18 of 45
                                                                      Page 16


       1   deposition, for a third-party deposition.

       2              MR. COOPER:    John, is there any reason not

       3   to shut this down now?

       4              MR. CLEMENTS:    At some point I think I'm

       5   going to call the judge, you know, about this

       6   because this is really getting to be -- maybe we

       7   should because this is really getting to be

       8   ridiculous.

       9              MR. COMERFORD:    I would welcome that.

      10              MR. CLEMENTS:    Go ahead, dial it.     Go

      11   ahead, call her.

      12              MR. COMERFORD:    You said you were going to

      13   call the judge and I said I welcome that.

      14              MR. CLEMENTS:    I'm not going to look for

      15   the number, but go ahead and call and maybe we can

      16   resolve this, otherwise, we're going to be sitting

      17   here all day.

      18              MR. COOPER:    John, do you consider we're

      19   at a deposition?     Is that the status we're at?

      20              MR. CLEMENTS:    To cross-examine all

      21   counsel.

      22              MR. COOPER:    I'm asking John.     Are we in

      23   the middle of a deposition, John?

      24              MR. COMERFORD:    We're on the record and

      25   we're waiting for the witness to arrive, and I'm



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.144 Filed 12/08/20 Page 19 of 45
                                                                      Page 17


       1   trying to make a record of what we've done to try

       2   to get the witness here, and I'm also trying to

       3   make a record that counsel for CAA Sports and two

       4   of the three memorabilia dealer defendants had

       5   contact with the person who accepted service, and I

       6   think that that should be explained.

       7              MR. CLEMENTS:    We already explained it to

       8   you.   And, number two, if your accusation is that

       9   we're somehow blocking or preventing or told

      10   Golladay not to show up, that's incorrect, we did

      11   not.   We're here ready for this deposition.        If

      12   that's what your allegation is, if that's what

      13   you're attempting to prove, you're never going to

      14   be able to prove it, okay?       If you're trying to say

      15   legally, Mr. Comerford, that we have some

      16   obligation to affirmatively go out and procure the

      17   attendance of a third-party witness that you

      18   subpoenaed and arrange for the deposition, that's

      19   not correct.     It's your deposition.     You organized

      20   it with the court reporter, you served the guy,

      21   you're saying.     It's your obligation to make sure

      22   the witness is here, and you're being an

      23   obstructionist right now by keeping this deposition

      24   open unless you can tell us for sure that the

      25   witness is going to show up.       Or as was my



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.145 Filed 12/08/20 Page 20 of 45
                                                                       Page 18


       1   suggestion is that we just simply go off the

       2   record, have the court reporter wait, it's on your

       3   dime, and if Mr. Golladay calls back in, she can

       4   contact all of us and we can hop right back on.

       5   I'm going to be sitting right in this very spot

       6   working all day.     I assume Mr. Cooper and

       7   Mr. Herber will be doing the same thing.         What

       8   Mr. Iaconelli is doing, I don't know.         I was

       9   planning on attending this deposition.         I didn't

      10   even know he was going to be on the deposition,

      11   just like I'm planning on doing Bernstein's

      12   tomorrow, so what are we doing here?

      13              MR. COMERFORD:    I'm asking one more time

      14   for Mr. Iaconelli to speak up.       He is attending

      15   this deposition by video, as indicated in this Zoom

      16   application.     He has the telephone dial-in

      17   information if his computer audio is not working.

      18   I'm asking Mr. Iaconelli to explain his

      19   communications with Jay Colvin about this

      20   deposition.

      21              MR. COOPER:    John, you haven't explained

      22   yours.    I don't know that you're obligated to.        The

      23   idea that we should conduct an inquisition -- I

      24   guess we'll get around to asking the court reporter

      25   what she did or did not do.       This is insane.     You



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.146 Filed 12/08/20 Page 21 of 45
                                                                        Page 19


       1   subpoenaed a witness.      The party you went through

       2   has obviously failed to do his part, if you

       3   expected Mr. Colvin is it, to produce the witness.

       4   We've don't have Colvin.      We don't have the

       5   witness.    What are we doing here?

       6              MR. COMERFORD:    Well, we have

       7   acknowledgement from Mr. Clements that

       8   Mr. Iaconelli had conversations with Mr. Colvin

       9   about this deposition and I would like

      10   Mr. Iaconelli to state the content of that

      11   conversation.     I've done that with respect to my

      12   communications with Mr. Colvin and I would like

      13   Mr. Iaconelli to do the same.

      14              MR. COOPER:    Why has Colvin become the new

      15   center of the memorabilia case?        Is he a

      16   memorabilia dealer, too?      Do we have pictures of

      17   him and Todd France and Jake Silver and Jimmy

      18   Martin?    Did we ever find out who was in those

      19   wedding pictures, by the way?       Those are cute.

      20   Well, I'm getting off in two minutes.         It's 10:48

      21   here.

      22              MR. CLEMENTS:    We'll give it until 11.      I

      23   don't know if he's hearing it now or what's going

      24   on.   Who know?    These Internet things are -- all I

      25   know is I'm never getting this hour of my life



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.147 Filed 12/08/20 Page 22 of 45
                                                                      Page 20


       1   back.

       2              MR. COOPER:    I tried to avoid this problem

       3   by inviting everybody to Pottsville, which is one

       4   of the finest places on earth.

       5              MR. CLEMENTS:    Let's go off the record

       6   until something happens or doesn't happen, as the

       7   case may be.

       8                        (Short recess.)

       9              MR. CLEMENTS:    I'm trying to figure out a

      10   technical work around, and the best one I can

      11   figure is apparently -- I don't know what's going

      12   on, but I'm going to call Mr. Iaconelli and have

      13   him on the speakerphone and hopefully we'll be able

      14   to communicate and get this over with, all right?

      15   Is everybody back?

      16              MR. COMERFORD:    This is John Comerford,

      17   I'm here.

      18              MR. CLEMENTS:    Iles, J.T.?

      19              MR. COOPER:    Present.

      20              MR. IACONELLI:    Hello.

      21              MR. CLEMENTS:    Michael, I have you.      We're

      22   on the record.     I just explained to them you're

      23   having some technical problems, so hopefully

      24   everybody will be able to hear.        We'll see here if

      25   the court reporter can hear you.        Go ahead.



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.148 Filed 12/08/20 Page 23 of 45
                                                                      Page 21


       1              MR. IACONELLI:    Can the court reporter

       2   hear me?

       3              THE REPORTER:    Yes.

       4              MR. IACONELLI:    I just want to make

       5   certain that everyone received the email that I

       6   sent a while ago, because I did log on through the

       7   Pohlman service and I see people speaking through

       8   the computer, but my computer will not allow me to

       9   unmute so that I can speak, so I sent an email to

      10   all of the lawyers to inform them of that.         I've

      11   been listening to the accusations that

      12   Mr. Comerford has been making, so go ahead, John,

      13   ask your question and I'll respond as appropriate.

      14              MR. COMERFORD:    My question,

      15   Mr. Iaconelli, is can you describe the content of

      16   your communications with Jay Colvin about

      17   Mr. Golladay's deposition today?

      18              MR. IACONELLI:    Okay.   Mr. Clements

      19   already did that on the record, Mr. Comerford.

      20   What else are you asking me as counsel to party

      21   defendants in this case concerning a third-party

      22   subpoena that you sent to a third party whom we do

      23   not represent and whom I informed you last night

      24   via email we have not communicated with?

      25              MR. COMERFORD:    My question is:     Can you



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.149 Filed 12/08/20 Page 24 of 45
                                                                      Page 22


       1   tell me about your communications with Mr. Colvin

       2   about whether Mr. Golladay would attend the

       3   deposition today?

       4              MR. IACONELLI:    I'll repeat it one more

       5   time.    Mr. Clements already did that.       So now my

       6   question back to you is the same question you put

       7   to me.    Please describe for us the substance of all

       8   of your telephonic communications with Mr. Colvin,

       9   how many you had, on what dates you had them, and

      10   what specifically you said to him and he said to

      11   you in response concerning this subpoena that

      12   you've indicated on the record today he

      13   acknowledged service of on behalf of Kenny

      14   Golladay?

      15              MR. COMERFORD:    I have already done this.

      16   It's on the record.      I had one phone conversation

      17   with Mr. Colvin.     I believe it was on

      18   November 13th, and Mr. Colvin told me that he would

      19   contact your office, and then Mr. Colvin told me

      20   that he had left a message for Mr. Clements.

      21              MR. CLEMENTS:    That's true, he left a

      22   message for me.

      23              MR. COMERFORD:    And then Mr. Clements said

      24   that you, Mr. Iaconelli, had conversations with Jay

      25   Colvin, so...



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.150 Filed 12/08/20 Page 25 of 45
                                                                        Page 23


       1              MR. CLEMENTS:    I didn't say conversations

       2   with an "S."     I said I forwarded the message to

       3   Michael and Michael talked to him.        I don't know

       4   how many conversations they had.

       5              MR. COMERFORD:    Right.    And so we haven't

       6   gotten any description of the conversation between

       7   Mr. Colvin and Mr. Iaconelli.

       8              MR. CLEMENTS:    Hold on, Michael.     Let him

       9   speak.

      10              MR. IACONELLI:    Mr. Comerford, is there

      11   anything else that you want to add concerning what

      12   you are describing was the substance of your

      13   telephone conversation with Mr. Colvin?

      14              MR. COMERFORD:    I think I described it

      15   earlier.

      16              MR. CLEMENTS:    Did you characterize the

      17   case?    Did you explain what the case was about?

      18   Did you characterize your position?        I mean --

      19              MR. COMERFORD:    He had the subpoena.      The

      20   subpoena has the complaint attached.        I believe I

      21   noted that fact and I said "You can read it."          I

      22   told him it was a tortious interference case

      23   between my clients and the defendants.

      24              But what I'm still waiting to hear is

      25   whether Mr. Iaconelli had any communications with



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.151 Filed 12/08/20 Page 26 of 45
                                                                      Page 24


       1   Mr. Colvin about whether or not Mr. Golladay would

       2   attend this deposition today.

       3              MR. IACONELLI:    ...just like you

       4   advocated --

       5              THE REPORTER:    I didn't get the first

       6   part.

       7              MR. IACONELLI:    -- with Arbitrator Kaplan

       8   at the initiation of your first grievance without

       9   including Mr. Clements or me in that initial

      10   conversation with the arbitrator.        There seems to

      11   be a practice here, Mr. Comerford, of you engaging

      12   in ex parte communications with third parties and

      13   not including opposing counsel on those

      14   communications.     Remember, you initiated the call

      15   with Mr. Colvin.     That's what you said on the

      16   record today.     I didn't initiate a call with

      17   Mr. Colvin, I returned a phone call.        He asked for

      18   a returned call.     We extended him the courtesy of

      19   the returned call.

      20              So there's one other thing.      Why are you

      21   not providing immediately the emails that you

      22   acknowledged at 9:30 that you exchanged with

      23   Mr. Colvin summarizing your communications with him

      24   regarding this deposition today?        Why are you not

      25   producing them right now?



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.152 Filed 12/08/20 Page 27 of 45
                                                                      Page 25


       1              MR. COMERFORD:    I have said that I will --

       2              MR. IACONELLI:    ...right now while we're

       3   on the record because I want to question you about

       4   them.

       5              MR. COMERFORD:    Because I can't do that

       6   while we're in the middle of the deposition on the

       7   record, but I will send them around to all

       8   attorneys in this case.

       9              MR. IACONELLI:    ...while we're on the call

      10   right now, Mr. Comerford.       He's your co-counsel.

      11   Have Mr. Martin forward them to us immediately

      12   because we want to interrogate you about these

      13   ex parte communications that you had with a lawyer

      14   for the Detroit Lions where you made certain

      15   representations that we would like to question you

      16   about.

      17              MR. COMERFORD:    I had to do something to

      18   set up this deposition.      I think we all recognize

      19   that.

      20              MR. CLEMENTS:    I think the issue -- I

      21   think the issue --

      22              MR. COMERFORD:    May I ask --

      23              MR. CLEMENTS:    We're sick of listening to

      24   you, John.    I think what the issue is -- Michael is

      25   being a little facetious.       This is not a contest



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.153 Filed 12/08/20 Page 28 of 45
                                                                      Page 26


       1   between lawyers and who exchanged emails with who

       2   and what's going on and adverse inferences and this

       3   and that, it's about facts.       Golladay is a fact

       4   witness, okay.     I'm sure we would all like to have

       5   Golladay testify.     I don't understand the point of

       6   any of this, of us asking each other about our

       7   communications with Colvin.       They're not

       8   admissible, they're not relevant to anything that's

       9   in this case.     You said it's a tortious

      10   interference case.      We're right now wasting

      11   everybody's time.     Michael, please, let's get off

      12   this call.    So I'm going to ask you, is there

      13   anything that hasn't been said about the call, and

      14   this isn't a deposition or anything, but just to

      15   satisfy Mr. Comerford's morbid curiosity and his

      16   conspiracy theory fantasies about everything going

      17   on in the case, is there anything you can recall

      18   about your call with Mr. Colvin about how long it

      19   was and anything else that wasn't said just so we

      20   can end this foolishness?

      21              MR. IACONELLI:    I think you've already

      22   characterized and summarized the substance of my

      23   conversation with Mr. Colvin.       I want to be very

      24   clear about something.      What I am objecting to is

      25   the manner in which I believe Mr. Comerford is



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.154 Filed 12/08/20 Page 29 of 45
                                                                      Page 27


       1   trying to make the lawyers in this case fact

       2   witnesses.    It's very presumptuous and transparent.

       3   We're objecting to it.      As far as the timing of

       4   this deposition is concerned, that's something else

       5   stated on the record.      You know, Mr. Comerford,

       6   you're making the argument that you're somehow

       7   being precluded from moving forward with the

       8   deposition that you noticed for the first time on

       9   November 3rd to occur on December 3rd.         The reality

      10   is that we had a meeting to confer with you back in

      11   May of '18 -- May 2019, excuse me, where all

      12   defense counsel recommended to you, in fact urged

      13   you, to notice the deposition of Kenny Golladay

      14   first, to occur first, so that all these issues

      15   could be resolved and the witness could go on

      16   record and address the substantive issues that were

      17   pending at that time.      You told all counsel that

      18   you weren't going to do that, you were going to

      19   take discovery in the timing and sequence that you

      20   deemed to be appropriate.       In fact, you opposed our

      21   motion to stay and to bifurcate discovery so that

      22   Mr. Golladay's deposition could be taken first.          So

      23   to suggest now on December 4th, after only reaching

      24   out to us for the first time on the late evening of

      25   December -- today is December 3rd -- after only



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.155 Filed 12/08/20 Page 30 of 45
                                                                       Page 28


       1   reaching out for the first time on the evening of

       2   December 2nd that you haven't confirmed this

       3   deposition of the witness.       We have been

       4   encouraging you to depose him since the summer of

       5   2019 and it's transparent and the record should

       6   reflect that.     So there's nothing else that I'm

       7   going to add.     If you want to bring a motion, bring

       8   an appropriate motion.      If you want to challenge

       9   what's been represented today, challenge it, but we

      10   are not becoming fact witnesses in this case.          I

      11   believe that that's what your intention is.         We're

      12   not going to cooperate with you in that regard.

      13   We're not parties to this case.        And if you want to

      14   proceed in that fashion, do what you think you need

      15   to do and we will respond appropriately.

      16              MR. CLEMENTS:    I guess, John, if you want

      17   to involve the lawyers, then we'll all start

      18   deposing each other and trying cases against each

      19   other, and both our firms will be disqualified from

      20   being trial counsel and then that will be that,

      21   right?    You can get some other lawyer to represent

      22   Bernstein and -- I guess Iles Cooper would be the

      23   last guy standing.      So this is foolishness.     It's

      24   just complete and utter foolishness and a waste of

      25   time.



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.156 Filed 12/08/20 Page 31 of 45
                                                                      Page 29


       1              I apologize for the noise in the

       2   background.    That's my air-conditioning guys doing

       3   work.

       4              So the question remains at this point,

       5   what are we going to do?      It is now 11:02.     I think

       6   we can probably say that the witness is not going

       7   to appear.    I understand that there is a motion to

       8   extend discovery pending -- I'm not sure what the

       9   status of it is, if it's been granted or what

      10   happened with it.     We still have, even without

      11   that, until the end of December if you can get --

      12   procure the witness' attendance, but I just don't

      13   see the point of continuing on with this -- with

      14   all of us on the line sitting around waiting until

      15   somebody may or may not show up and arguing with

      16   one another when it has nothing to do with

      17   anything.    You know, arguments of lawyers are

      18   arguments of lawyers.      They have nothing to do with

      19   one thing or the other.      So what are we going to

      20   do?   My vote is adjourn.     It's Mr. Comerford's

      21   deposition.    I think it's his responsibility to

      22   deal with the court reporter and pay the court

      23   reporter to stay on the line and wait for

      24   Mr. Golladay to show up and then she can contact

      25   all counsel if he does, in fact, log on.         I think



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.157 Filed 12/08/20 Page 32 of 45
                                                                      Page 30


       1   that probably if he doesn't log on by 5:00 p.m. or

       2   4:00 p.m., I guess we can probably assume that the

       3   deposition is not going to go forward, but I don't

       4   think that it's our responsibility to sit here and

       5   wait for a deposition that we didn't subpoena the

       6   witness and had nothing to do with setting up and

       7   bill our clients for it.      I'm open to suggestions

       8   from anybody else as to how to handle this.

       9              What are we going to do?

      10              MR. COOPER:    John, what's your pleasure?

      11   Do you want to continue to sit here and wait for

      12   Mr. Godot?

      13              MR. COMERFORD:    Did you mean to say

      14   Mr. Golladay?

      15              MR. COOPER:    No, I meant to say Mr. Godot,

      16   waiting for Godot.

      17              MR. COMERFORD:    Like the play?

      18              MR. COOPER:    Like the play.

      19              MR. COMERFORD:    Samuel Beckett?

      20              I am not going to ask the court reporter

      21   to stay on the record.      We're one hour and

      22   four minutes past the appointed time.         I cannot get

      23   Mr. Colvin to respond to me, so at this point I'm

      24   going adjourn the deposition because the witness is

      25   not here.    I think I've made a record and we're



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.158 Filed 12/08/20 Page 33 of 45
                                                                      Page 31


       1   going to proceed accordingly.

       2              MR. CLEMENTS:    Hold on.    I unfortunately

       3   had my microphone muted.       Mr. Iaconelli has

       4   something to say.     Sorry.    I'm dealing with two

       5   electronic devices here.       It's one too many for me.

       6              MR. IACONELLI:    Madam Court Reporter, can

       7   you hear me?     This is Mike Iaconelli speaking.

       8              THE REPORTER:    Yes.

       9              MR. IACONELLI:    Mr. Comerford, did

      10   Mr. Colvin tell you that my law firm was

      11   representing Mr. Golladay in connection with the

      12   third-party subpoena that you issued to

      13   Mr. Golladay?

      14              MR. COMERFORD:    No.

      15              MR. IACONELLI:    Did he tell you he,

      16   Mr. Colvin, was representing Mr. Golladay in

      17   connection with the third-party subpoena that you

      18   issued to Mr. Golladay in this matter?

      19              MR. COMERFORD:    He told me that he

      20   accepted service of the subpoena on behalf of

      21   Mr. Golladay pursuant to Mr. Golladay's direction,

      22   but he did not tell me that he was going to act as

      23   a lawyer for Mr. Golladay as a witness in this

      24   case.

      25              MR. IACONELLI:    Did he tell you or did he



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.159 Filed 12/08/20 Page 34 of 45
                                                                      Page 32


       1   identify for you any lawyer that to his knowledge

       2   was coming in to represent Mr. Golladay as his

       3   legal counsel in connection with the third-party

       4   subpoena that you issued Mr. Golladay?

       5              MR. COMERFORD:    We didn't talk about that.

       6              MR. IACONELLI:    So he didn't tell you that

       7   Mr. Golladay was represented by a lawyer; is that

       8   what you're saying?

       9              MR. COMERFORD:    Yes.

      10              MR. IACONELLI:    So going -- so when we

      11   started the deposition this morning, you were aware

      12   that no lawyer had entered an appearance or advised

      13   you as counsel for the party that issued this

      14   third-party fact witness subpoenaed that that

      15   particular lawyer was actually representing

      16   Mr. Golladay for this deposition that you noticed

      17   pursuant to a subpoena today; is that correct?

      18              MR. COMERFORD:    Yes.

      19              MR. IACONELLI:    When are you going to

      20   provide all counsel with the emails that you

      21   referred to for the first time in your email to all

      22   counsel or specifically your email to Mr. Cooper

      23   last night at 9:30?      You said you were going to do

      24   it today, but what time today are you going to be

      25   forwarding us all of your email communications



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.160 Filed 12/08/20 Page 35 of 45
                                                                      Page 33


       1   between Mr. Colvin and anyone in the firm and

       2   Mr. Colvin?

       3              MR. COMERFORD:    I'll do it within three

       4   hours.

       5              MR. IACONELLI:    So that would be by

       6   2:00 p.m. Eastern standard time, agree?

       7              MR. COMERFORD:    I will do it within three

       8   hours.    I don't know what time that is.

       9              MR. CLEMENTS:    We'll stipulate that it's

      10   2:00.

      11              MR. IACONELLI:    We're going off the

      12   record.

      13              MR. CLEMENTS:    Are we done?

      14              MR. COMERFORD:    Do I get to ask questions

      15   of Mr. Iaconelli now?

      16              MR. CLEMENTS:    Iles can follow up.

      17   There's no more questions of anything anymore.          Get

      18   us the emails whenever you can.        If they don't come

      19   at 2:00, we won't sanction you or anything.

      20              MR. COMERFORD:    My question to

      21   Mr. Iaconelli, which I don't think has been

      22   answered yet, is, did he have any communications

      23   with Mr. Colvin whether or not Kenny Golladay was

      24   going to show up for the deposition today?

      25              That's a question to you, Mr. Iaconelli.



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.161 Filed 12/08/20 Page 36 of 45
                                                                      Page 34


       1              MR. CLEMENTS:    I think he hung up, but

       2   I'll answer it for him.      It's what I said, it

       3   wasn't -- we had no idea.       In other words,

       4   Mr. Colvin didn't know whether or not he was going

       5   to show up -- whatever he said.        We were going by

       6   what you were telling us.       I'll be honest with

       7   you -- I'll be honest with you, this has happened

       8   to me, okay?     Third parties don't show up.      But

       9   until you sent us the email last night -- was it

      10   last night or late afternoon -- we were

      11   anticipating Golladay to be here.        I have a list of

      12   questions for him.      We were going to ask him, too.

      13   We didn't get any exhibits from you.        We were about

      14   to email you to ask for the exhibits.         So obviously

      15   nothing was said to anybody that had anything to do

      16   with or -- that would have indicated to any of us

      17   that Golladay wasn't going to show up.

      18              Now, personally, because I'm a huge

      19   football fan, I had massive suspicions.         And if I

      20   was planning on taking the deposition of an

      21   athlete, I doubt if I would have scheduled it for

      22   the Thursday of a game day, an NFL athlete.         The

      23   only worse time to schedule it would be the Sunday

      24   afternoon when he's playing.       So if you try to get

      25   the deposition, you might want to try to arrange a



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.162 Filed 12/08/20 Page 37 of 45
                                                                        Page 35


       1   different time.     We'll be amenable to that.      If

       2   it's going to be a two or three-hour deposition,

       3   you might be able to do it in the evening or when

       4   these guys have off.      I don't know when Detroit has

       5   off.    Sometimes they have off on Monday, the NFL

       6   teams, veteran players might have some time.          So I

       7   had a suspicion this was never going to happen, but

       8   nobody ever told us it wasn't going to happen.           And

       9   usually what happens is when the person in your

      10   situation is taking the deposition and has not

      11   gotten confirmation that the witness is going to

      12   show up, you tell everybody and you adjourn it, so

      13   that's what my puzzlement is right now.         This is

      14   normal litigation.      This isn't all-out war,

      15   Mr. Comerford.     This isn't some giant conspiracy

      16   over Golladay and whatever you think your going to

      17   get, $2.1 million, and maybe you have it on a

      18   contingency fee, I don't know, but it's just normal

      19   litigation.    This happens.     People don't show up.

      20   So my only suggestion is that we -- right now this

      21   is like one of those lawyer meetings on TV where

      22   you have four or five lawyers at 4- or 500 bucks an

      23   hour.    It's just not something me or my firm does,

      24   wasting time, wasting client's time like this.           And

      25   all this stuff on the record is completely



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.163 Filed 12/08/20 Page 38 of 45
                                                                      Page 36


       1   ridiculous.    You don't cross-examine a lawyer at a

       2   deposition, you don't -- it's unprofessional.          It's

       3   completely unprofessional.       I suggest that you

       4   would concentrate on maybe trying to procure the

       5   witness' attendance and tell us when the deposition

       6   is going to take place and maybe try to do it at a

       7   time that's convenient for the witness so we're not

       8   in this --

       9              MR. COOPER:    I think that's excellent

      10   advice.    I think John probably never thought of any

      11   of that, and, therefore, it's been very helpful.

      12   Can we now say good afternoon?

      13              MR. CLEMENTS:    I'd like to.    Are we done?

      14              MR. COOPER:    Are we done, John?

      15              MR. COMERFORD:    Yeah.   I mean, we're now

      16   an hour and 11 minutes past the appointed time and

      17   the witness has not shown up, so I am going adjourn

      18   the deposition.

      19              MR. COOPER:    Thank you.    Have a good day,

      20   everybody.

      21              MR. COMERFORD:    You, too.

      22                            - - - - -

      23       (The proceedings were concluded at 11:11 a.m.)

      24                            - - - - -

      25



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.164 Filed 12/08/20 Page 39 of 45
                                                                      Page 37


       1               C   E   R    T   I   F   I   C   A   T   E

       2
           STATE OF OHIO,       )
       3                        )   SS:
           WAYNE COUNTY,        )
       4

       5
              I, Stephanie R. Dean, Court Reporter and Notary
       6   Public within and for the State of Ohio, duly
           commissioned and qualified, do hereby certify that
       7   these proceedings were taken by me and reduced to
           Stenotype, afterwards prepared and produced by
       8   means of Computer-Aided Transcription and that the
           foregoing is a true and correct transcription of
       9   the proceedings so taken as aforesaid.
                    I do further certify that these
      10   proceedings were taken at the time and place in the
           foregoing caption specified.
      11            I do further certify that I am not a
           relative, employee of or attorney for any party or
      12   counsel, or otherwise financially interested in
           this action.
      13      I do further certify that I am not, nor is the
           court reporting firm with which I am affiliated,
      14   under a contract as defined in Civil Rule 28(D).
                    IN WITNESS WHEREOF, I have hereunto set my
      15   hand and affixed my seal of office at Doylestown,
           Ohio on this 3rd day of December, 2020.
      16

      17

      18

      19

      20

      21                        _____________________________
                                  Stephanie R. Dean, RPR
      22
                   My commission expires August 30, 2025.
      23                           - - -

      24

      25



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.165 Filed 12/08/20 Page 40 of 45
                                                                                                Page 38

              A             34:11              available 6:13,15      19:15 20:7         Comerford 2:2
     a.m 1:12 4:23        anybody 7:2 8:18     avoid 20:2             21:21 23:17,17       4:3,3,15 6:11,17
       36:23                13:24 30:8         aware 7:2 12:10        23:22 25:8 26:9      7:4,5,16 8:6,24
     able 7:6 9:14 10:9     34:15                32:11                26:10,17 27:1        9:21 10:3,8,18
       17:14 20:13,24     anymore 33:17                               28:10,13 31:24       11:6,10,18,25
                          apologize 29:1                 B          cases 28:18            12:12,15,24
       35:3
     accept 5:17          apparently 20:11     back 7:14 9:14       center 19:15           13:2,10 14:15
     accepted 7:17 9:7    appear 29:7            11:25 18:3,4       certain 21:5 25:14     14:21 15:5,17
       17:5 31:20         appearance 5:24        20:1,15 22:6       certify 37:6,9,11      15:19 16:9,12
     accomplished           32:12                27:10                37:13                16:24 17:15
       12:22              APPEARANCES          background 29:2      challenge 28:8,9       18:13 19:6
     accusation 10:3,6      2:1                basically 7:16       characterize           20:16,16 21:12
       15:2,3 17:8        appears 6:14           12:6,22              23:16,18             21:14,19,25
     accusations          application 10:18    Beckett 30:19        characterized          22:15,23 23:5
       21:11                18:16              becoming 28:10         26:22                23:10,14,19
     acknowledged         appointed 30:22      behalf 2:2,6,13      Civil 37:14            24:11 25:1,5,10
       22:13 24:22          36:16                5:18 7:18 22:13    claim 13:22            25:17,22 26:25
     acknowledgem...      appropriate 21:13      31:20              Clarity 1:3 4:4        27:5 30:13,17
       19:7                 27:20 28:8         believe 10:20        clear 26:24            30:19 31:9,14
     act 31:22            appropriately          22:17 23:20        Clements 2:8 6:6       31:19 32:5,9,18
     action 37:12           28:15                26:25 28:11          6:7,19,21 8:25       33:3,7,14,20
     add 23:11 28:7       arbitration 15:11    Bennett 2:3            9:2,24 10:14,22      35:15 36:15,21
     Additional 5:11      arbitrator 24:7,10   Bernstein 1:3          11:8,12,15,19      Comerford's
     address 27:16        arguing 29:15          2:20 4:5 28:22       12:3 13:1,3,4,17     26:15 29:20
     adequately 10:16     argument 27:6        Bernstein's 18:11      14:20 15:1,21      coming 32:2
     adjourn 8:11         arguments 29:17      best 20:10             16:4,10,14,20      commission
       29:20 30:24          29:18              bifurcate 27:21        17:7 19:7,22         37:22
       35:12 36:17        arrange 17:18        bill 8:19 10:21        20:5,9,18,21       commissioned
     admissible 26:8        34:25                30:7                 21:18 22:5,20        37:6
     adverse 26:2         arrive 16:25         billable 14:13         22:21,23 23:1,8    common 14:7
     advice 36:10         asked 24:17          blank 11:4             23:16 24:9         communicate
     advised 32:12        asking 9:21 11:10    blocking 17:9          25:20,23 28:16       20:14
     advocated 24:4         14:2 16:22         blue 13:9              31:2 33:9,13,16    communicated
     affiliated 37:13       18:13,18,24        Boone 2:7,7,8          34:1 36:13           7:24 21:24
     affirmatively          21:20 26:6         Boulevard 2:3        click 13:8           communications
       17:16              assume 8:7 18:6      box 13:9             client 14:12 15:13     9:22 10:12
     affixed 37:15          30:2               Branzburg 2:9        client's 35:24         12:14 18:19
     aforesaid 37:9       assumed 9:11         bring 10:5 28:7,7    clients 8:19 23:23     19:12 21:16
     afternoon 34:10      athlete 34:21,22     bucks 35:22            30:7                 22:1,8 23:25
       34:24 36:12        attached 5:9         budget 15:13         co-counsel 7:14        24:12,14,23
     agent 5:8,25,25        23:20                                     10:4 25:10           25:13 26:7
     ago 21:6             attempting 17:13              C           code 13:13             32:25 33:22
     agree 33:6           attend 22:2 24:2     C 4:1 37:1,1         Colvin 5:7,17,21     complaint 23:20
     ahead 15:5 16:10     attendance 17:17     CAA 1:6 17:3           5:23 6:1,4,4,20    complete 28:24
       16:11,15 20:25       29:12 36:5         call 7:12,13,13,14     6:24 7:17 9:5,6    completely 35:25
       21:12              attending 18:9,14      7:16 8:18 9:25       9:6,23 10:12         36:3
     air-conditioning     attention 10:6         11:13 12:5,8         12:6,9 13:24       computer 13:11
       29:2               attorney 14:6          13:12 15:15          15:16 18:19          18:17 21:8,8
     al 1:6                 37:11                16:5,11,13,15        19:3,4,8,12,14     Computer-Aided
     all-out 35:14        attorneys 6:3 25:8     20:12 24:14,16       21:16 22:1,8,17      37:8
     allegation 17:12     audio 11:23 12:4       24:17,18,19          22:18,19,25        concentrate 36:4
     allow 21:8             14:17 18:17          25:9 26:12,13        23:7,13 24:1,15    concerned 27:4
     amenable 35:1        August 37:22           26:18                24:17,23 26:7      concerning 21:21
     Amendment            Authentic 2:7        called 11:22           26:18,23 30:23       22:11 23:11
       10:24              Authentics 2:6       calls 8:12 18:3        31:10,16 33:1,2    concluded 36:23
     answer 34:2          authorize 5:16       caption 37:10          33:23 34:4         conduct 18:23
     answered 33:22       authorized 5:8       case 1:5 6:14        come 10:23 15:22     conducted 4:19
     anticipating 7:8     Autographs 2:8         11:17 15:2,6         15:25 33:18        confer 27:10


                                PohlmanUSA Court Reporting
                             (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.166 Filed 12/08/20 Page 41 of 45
                                                                                             Page 39

     conference 4:20       21:1 29:22,22       29:21 30:3,5,24    emails 6:9 12:14    fee 35:18
     confirmation          30:20 31:6 37:5     32:11,16 33:24       24:21 26:1        Fifth 10:23
       35:11               37:13               34:20,25 35:2        32:20 33:18       figure 20:9,11
     confirmed 28:2      courtesy 14:8         35:10 36:2,5,18    employee 37:11      filed 7:3
     connection 31:11      24:18             depositions 9:10     encouraging 28:4    financially 37:12
       31:17 32:3        courts 8:16         describe 10:11       enforce 8:8 9:19    find 19:18
     consider 16:18      COVID 5:8             21:15 22:7           9:19 12:18        fine 7:18 12:6
     conspiracy 15:9     COVID-19 4:20       described 23:14      engaging 24:11      finest 20:4
       26:16 35:15       Craig 2:8           describing 23:12     enter 4:11 6:12     firm 10:4 14:12
     contact 6:2 8:22    cross-examine       description 23:6     entered 32:12          31:10 33:1
       17:5 18:4 22:19     16:20 36:1        Detroit 5:7 7:12     Enterprises 2:7,7      35:23 37:13
       29:24             cry 15:8              25:14 35:4         ESQ 2:2,8,9,14,15   firms 28:19
     contacted 8:14      curiosity 26:15     devices 31:5         et 1:6              first 7:1 24:5,8
     content 19:10       cute 19:19          dial 13:15 16:10     ethics 8:22            27:8,14,14,22
       21:15                                 dial-in 13:10,11     evening 27:24          27:24 28:1
     contest 25:25                D            14:16 18:16          28:1 35:3            32:21
     contingency         D 2:2 3:1 4:1       difference 13:20     everybody 8:21      five 35:22
       35:18             d/b/a 2:7             14:1                 9:12 11:17 14:8   fix 14:17
     continue 30:11      Daryl 2:7           different 35:1         20:3,15,24        Floor 2:10
     continuing 29:13    date 4:22           difficulty 11:23       35:12 36:20       follow 33:16
     contract 37:14      dated 4:16,25         12:4 13:6          everybody's         follows 5:6
     convenient 36:7       5:14              dime 18:3              26:11             foolishness 26:20
     conversation        dates 22:9          dining 10:25         ex 24:12 25:13         28:23,24
       5:20 10:16        day 16:17 18:6      direction 31:21      exactly 15:8        football 4:9 34:19
       19:11 22:16         34:22 36:19       discovery 27:19      excellent 36:9      forced 5:13
       23:6,13 24:10       37:15               27:21 29:8         exchanged 24:22     foregoing 37:8,10
       26:23             days 14:22          discussed 12:9         26:1              Forsyth 2:3
     conversations       deal 29:22          disqualified 28:19   excuse 27:11        forward 25:11
       13:24 19:8        dealer 17:4 19:16   distancing 4:22      Exhibit 3:3,3,4        27:7 30:3
       22:24 23:1,4      dealing 15:23       DISTRICT 1:1,1         4:15,17,17 5:1    forwarded 23:2
     Cooper 2:14 6:9       31:4              documents 7:7          5:14,19           forwarding 32:25
       6:16 13:16        Dean 1:18 37:5,21   doing 12:21 13:7     exhibits 3:2 4:11   four 30:22 35:22
       14:18,24 15:15    December 1:12         15:4 18:7,8,11       4:13 6:12 7:7     fourth 5:13
       15:18 16:2,18       4:6,23 27:9,23      18:12 19:5 29:2      34:13,14          France 6:1 7:23
       16:22 18:6,21       27:25,25 28:2     doubt 34:21          exit 8:20              19:17
       19:14 20:2,19       29:11 37:15       doubts 8:2           expected 19:3       France's 6:2
       28:22 30:10,15    deemed 27:20        Dowd 2:3             expires 37:22       frequently 14:4
       30:18 32:22       defendants 1:7      Doylestown           explain 6:8,19      Friedberg 2:15
       36:9,14,19          2:6,13 17:4         37:15                9:22,25 10:1,1    further 37:9,11,13
     Cooper's 9:15         21:21 23:23       ducks 9:11             18:18 23:17
     cooperate 28:12     defense 27:12       due 5:8              explained 17:6,7            G
     coordinate 5:24     defined 37:14       duly 37:6              18:21 20:22       G 4:1
       7:21 9:8,10       delivering 5:5                           extend 29:8         gallery 12:25
     coordinating 7:20   depose 28:4                  E           extended 24:18      game 8:4 34:22
     copy 5:5            deposing 28:18      E 3:1 4:1,1 37:1,1                       Gerry 2:13
     corporate 5:6       deposition 4:7,11   earlier 23:15                 F          getting 16:6,7
     correct 17:19         4:19,24 7:9,10    earth 20:4           F 37:1                19:20,25
       32:17 37:8          7:11,20,21 8:3    Eastern 4:6,23       facetious 25:25     giant 35:15
     counsel 5:6 16:21     8:22 9:9 10:13      33:6               fact 23:21 26:3     gist 12:7
       17:3 21:20          12:10,15 14:7,9   effect 7:5             27:1,12,20        Giuliani 15:4
       24:13 27:12,17      14:23,25 15:25    Eisenhour 2:7          28:10 29:25       give 19:22
       28:20 29:25         16:1,1,19,23      electronic 31:5        32:14             go 5:12,13 8:16
       32:3,13,20,22       17:11,18,19,23    email 6:4 7:4        facts 26:3            9:18,19 11:12
       37:12               18:9,10,15,20       12:12 15:17        failed 19:2           11:25 14:3 15:3
     COUNTY 37:3           19:9 21:17 22:3     21:5,9,24 32:21    fan 34:19             15:5 16:10,10
     court 1:1 8:13        24:2,24 25:6,18     32:22,25 34:9      fantasies 26:16       16:15 17:16
       15:3 17:20 18:2     26:14 27:4,8,13     34:14              far 27:3              18:1 20:5,25
       18:24 20:25         27:22 28:3        emailed 6:4          fashion 28:14         21:12 27:15


                               PohlmanUSA Court Reporting
                            (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.167 Filed 12/08/20 Page 42 of 45
                                                                                                  Page 40

       30:3               Harrison 2:9          individual 5:6         16:5,13               26:18
     Godot 30:12,15       Harvey 2:9            inferences 26:2                            look 16:14
       30:16              hear 11:17,22         inform 21:10                 K             Louis 2:4
     going 6:11 7:9 8:1     20:24,25 21:2       information 3:4      Kaplan 24:7           Lutren 5:2,3,4,10
       8:3,8,16,20 9:13     23:24 31:7            5:11 6:2,3 14:16   keeping 17:23           5:11
       10:8 12:21         heard 14:9              18:17              Kenneth 5:16,18
       13:17,18 14:10     hearing 19:23         informed 5:12,21     Kenny 4:8 22:13               M
       15:16 16:5,12      Hello 20:20             21:23                27:13 33:23         M 11:7
       16:14,16 17:13     helpful 36:11         initial 24:9         Klehr 2:9             Madam 31:6
       17:25 18:5,10      Herber 2:15 18:7      initiate 24:16       know 8:19 11:24       making 10:3
       19:23 20:11,12     Herber's 9:16         initiated 24:14        12:4,8,9,10,13       21:12 27:6
       26:2,12,16         hereunto 37:14        initiation 24:8        12:16 13:7,8        manner 26:25
       27:18,18 28:7      Hold 23:8 31:2        inquisition 18:23      14:3,4 16:5 18:8    marked 4:13
       28:12 29:5,6,19    honest 34:6,7         insane 18:25           18:10,22 19:23      Market 2:10
       30:3,9,20,24       hop 18:4              intention 28:11        19:24,25 20:11      Martin 19:18
       31:1,22 32:10      hopefully 14:16       interested 37:12       23:3 27:5 29:17      25:11
       32:19,23,24          20:13,23            interference           33:8 34:4 35:4      massive 34:19
       33:11,24 34:4,5    hour 14:12,13           13:22 23:22          35:18               matter 6:22 7:8
       34:12,17 35:2,7      19:25 30:21           26:10              knowledge 32:1         9:4 31:18
       35:8,11,16 36:6      35:23 36:16         International 1:3    knows 14:20           matters 9:6
       36:17              hours 33:4,8            4:5                                      mean 11:3 13:8
     Golladay 4:8,9,16    huge 34:18            Internet 19:24                 L            13:19 14:2
       4:18 5:3,12,16     hung 34:1             interrogate 25:12    L-u-t-r-e-n 5:3        15:22 23:18
       5:18,23 6:13 7:2                         interrupted 10:10    late 27:24 34:10       30:13 36:15
       7:6,18 8:9,10,12             I           inviting 20:3        law 10:4 31:10        means 37:8
       9:7,19,20 12:15    Iaconelli 2:9 7:15    involve 28:17        lawsuit 13:21         meant 30:15
       13:25 14:1            8:25 9:3,22        issue 7:19 8:10      lawyer 5:7 25:13      meeting 13:14
       15:16 17:10           10:11,14,19,21       11:24 12:17,20        28:21 31:23         27:10
       18:3 22:2,14          11:1,7,11 13:5       25:20,21,24           32:1,7,12,15       meetings 35:21
       24:1 26:3,5           13:15 14:15        issued 31:12,18         35:21 36:1         memorabilia 17:4
       27:13 29:24           18:8,14,18 19:8      32:4,13            lawyers 21:10          19:15,16
       30:14 31:11,13        19:10,13 20:12     issues 14:17            26:1 27:1 28:17    message 6:5,24
       31:16,18,21,23        20:20 21:1,4,15      27:14,16              29:17,18 35:22      22:20,22 23:2
       32:2,4,7,16           21:18 22:4,24                           League 4:9            miaconelli@kle...
       33:23 34:11,17        23:7,10,25 24:3              J          leave 8:24             2:12
       35:16                 24:7 25:2,9        J 2:8                left 6:5 22:20,21     Michael 2:9 11:20
     Golladay's 5:24         26:21 31:3,6,7,9   J.T 2:15 20:18       legal 32:3             20:21 23:3,3,8
       5:25 21:17            31:15,25 32:6      jail 13:19           legally 17:15          25:24 26:11
       27:22 31:21           32:10,19 33:5      Jake 19:17           let's 11:12,25 20:5   microphone 31:3
     good 36:12,19           33:11,15,21,25     Jason 1:3 2:7,20        26:11              middle 1:1 16:23
     gotten 23:6 35:11    Iaconelli's 9:15        4:5                letter 5:9,14          25:6
     granted 29:9         ID 13:14              Jay 5:6,17 10:12     life 19:25            Mike 31:7
     grievance 24:8       idea 11:2 18:23         18:19 21:16        line 10:20,21 11:2    million 35:17
     guess 18:24             34:3                 22:24                 29:14,23           minute 11:13
       28:16,22 30:2      identification        jcomerford@do...     Lions 5:7 7:13        minutes 12:22
     guy 15:23 17:20         4:14                 2:5                   25:14               19:20 30:22
       28:23              identify 32:1         Jersey 11:2          list 34:11             36:16
     guys 29:2 35:4       Iles 2:14 13:16       Jimmy 19:17          listening 12:7        MO 2:4
                             20:18 28:22        John 2:2 4:3 9:3        21:11 25:23        Monday 35:5
             H               33:16                10:22 13:1,16      litigating 14:5       morbid 26:15
     hand 37:15           immediately             14:18,24 15:15        15:11              morning 32:11
     handle 30:8             24:21 25:11          16:2,18,22,23      litigation 35:14,19   motion 27:21 28:7
     happen 20:6 35:7     important 8:5           18:21 20:16        little 25:25           28:8 29:7
       35:8               including 24:9,13       21:12 25:24        LLC 1:3 2:6,15 4:5    moving 27:7
     happened 29:10       incorrect 17:10         28:16 30:10        LLP 2:3,9             mute 13:9
       34:7               indicated 18:15         36:10,14           log 21:6 29:25        muted 10:20 31:3
     happens 14:4            22:12 34:16        Jones 2:15              30:1               MVP 2:6
       20:6 35:9,19       indicates 10:19       judge 10:6 15:4      long 12:21 14:4


                                 PohlmanUSA Court Reporting
                              (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.168 Filed 12/08/20 Page 43 of 45
                                                                                              Page 41

              N           organized 17:19    position 23:18        29:4 33:20,25       reporter 8:13 12:2
     N 3:1 4:1            over-litigating    Pottsville 2:16      questioning 9:18       17:20 18:2,24
     name 5:2               15:6               20:3               questions 33:14        20:25 21:1,3
     named 5:5            owe 14:11,12       powers 13:19          33:17 34:12           24:5 29:22,23
     National 4:9                            practical 8:2        quite 14:4             30:20 31:6,8
                                   P         practice 8:5 24:11                          37:5
     near 5:12
                          P 4:1              precluded 27:7                R           reporting 37:13
     need 13:14 28:14
     never 9:13 15:10     p.m 5:9 30:1,2     prepared 9:12        R 1:18 4:1 37:1,5    represent 14:1
       17:13 19:25          33:6               37:7                 37:21                21:23 28:21
       35:7 36:10         PA 2:10,16         Present 2:19         rate 14:13             32:2
     new 5:8 11:1         page 5:14            20:19              reaching 27:23       representations
       19:14              pages 4:18         pressing 12:20         28:1                 25:15
     NFL 8:4 34:22        pandemic 4:21      presumptuous         read 23:21           represented
       35:5               part 19:2 24:6       27:2               reads 5:15             13:25 28:9 32:7
     NFLPA 15:11          parte 24:12 25:13 preventing 17:9       ready 9:12 17:11     representing 4:4
     night 21:23 32:23    participants       previously 10:20     reality 27:9           31:11,16 32:15
       34:9,10              12:25            probably 29:6        really 7:8,19 15:6   requesting 10:11
     noise 29:1           participate 7:10     30:1,2 36:10         16:6,7             requirements
     normal 35:14,18      particular 32:15   problem 9:14,15      reason 16:2            4:22
     Notary 37:5          parties 14:5 24:12   9:16,16 20:2       recall 26:17         reschedule 8:17
     noted 23:21            28:13 34:8       problems 20:23       receive 5:17 7:1,4   resolve 16:16
     notice 3:3 4:15      party 14:3 15:24   procedure 5:8          7:12               resolved 27:15
       27:13                19:1 21:20,22    proceed 8:15         received 5:22        respect 19:11
     noticed 27:8           32:13 37:11        28:14 31:1           21:5               Respectfully
       32:16              pass 13:13         proceedings          receiver 4:8           14:24
     noticing 14:7        pay 8:14 29:22       36:23 37:7,9,10    recess 11:14 20:8    respond 21:13
     November 4:16        pending 27:17      process 3:4 5:2      recognize 25:18        28:15 30:23
       4:25 5:4,9,15,16     29:8               5:17               recommended          response 15:18
       22:18 27:9         PENNSYLVANIA       procure 17:16          27:12                15:20 22:11
     number 13:12           1:1                29:12 36:4         record 1:9 6:23      responsibility
       16:15 17:8         people 21:7 35:19 produce 19:3            8:7 9:17 10:5,7      29:21 30:4
     nuts 15:12           person 17:5 35:9   produced 37:7          10:12 11:12,13     restrictions 4:21
                          personally 34:18   producing 24:25        11:21 12:1,2,3     return 5:1
              O           Philadelphia 2:10 prosecutorial           12:24 14:22        returned 24:17,18
     O 4:1                  11:1               13:18                15:22 16:24          24:19
     oath 9:4             phone 5:20 13:12 prosecutory              17:1,3 18:2 20:5   ridiculous 16:8
     objecting 26:24        22:16 24:17        10:23                20:22 21:19          36:1
       27:3               pictures 19:16,19 prove 17:13,14          22:12,16 24:16     right 17:23 18:4,5
     objections 7:3       place 7:9 8:22     provide 32:20          25:3,7 27:5,16       20:14 23:5
     obligated 18:22        14:10 36:6       provided 6:3           28:5 30:21,25        24:25 25:2,10
     obligation 9:8,9       37:10            providing 24:21        33:12 35:25          26:10 28:21
       10:1 17:16,21      places 20:4        Public 37:6          recorded 4:24          35:13,20
     obstructionist       Plaintiffs 1:4 2:2 purpose 14:18        Redland 2:13         Road 2:16
       17:23                4:4              purposes 4:14        reduced 37:7         Robert 5:2
     obviously 19:2       planning 18:9,11   pursuant 31:21       referred 7:13,14     room 10:25
       34:14                34:20              32:17                32:21              row 9:11
     occur 27:9,14        play 30:17,18      put 6:23 8:6 9:17    referring 6:10       RPR 1:18 37:21
     Ochs 2:14            players 35:6         10:5,6 15:22       reflect 28:6         Rudy 15:4
     office 22:19 37:15   playing 34:24        22:6               regard 28:12         Rule 37:14
     Ohio 37:2,6,15       please 6:20 9:1,22 putting 7:7          regarding 24:24
                            12:1 22:7 26:11 puzzlement 35:13      relative 37:11                S
     okay 9:18 15:5
       17:14 21:18        pleasure 30:10                          relevancy 12:16      S 4:1 23:2
                          Pohlman 12:24              Q            relevant 26:8        Samuel 30:19
       26:4 34:8
     online 8:13            21:7             qualified 37:6       remains 29:4         sanction 33:19
     open 17:24 30:7      point 6:21 7:25    quarantine 5:13      remember 6:25        satisfy 26:15
     opposed 27:20          8:6 10:2,3 13:1  question 13:2          7:22 24:14         saying 9:2 17:21
     opposing 24:13         16:4 26:5 29:4     21:13,14,25        Remote 2:1 4:1         32:8
     organization 5:7       29:13 30:23        22:6,6 25:3,15     repeat 22:4          says 4:18,24 11:6


                                PohlmanUSA Court Reporting
                             (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.169 Filed 12/08/20 Page 44 of 45
                                                                                              Page 42

       13:5              special 13:18        summarizing         three 17:4 33:3,7    understanding
     schedule 34:23      specifically 22:10     24:23             three-hour 35:2        7:15 8:12
     scheduled 34:21       32:22              summer 28:4         throw 13:19          unfortunately
     screen 4:12 11:4    specified 37:10      Sunday 8:4 34:23    Thursday 5:14,15       31:2
       11:6              spent 9:13           sure 8:1 17:21,24      8:4,5 34:22       UNITED 1:1
     seal 37:15          Sports 1:3,6 2:13      26:4 29:8         time 4:5,6,22,23     unlimited 15:13
     see 5:8 11:4,6,8      4:4 17:3           suspicion 35:7         6:7 8:17 9:13     unmute 13:9 21:9
       20:24 21:7        spot 18:5            suspicions 34:19       13:20 14:10,14    unprofessional
       29:13             SS 37:3                                     18:13 22:5          36:2,3
     seeing 11:3,4       St 2:4                         T            26:11 27:8,17     urged 27:12
     seen 7:6            standard 33:6        T 37:1,1               27:24 28:1,25     use 13:18
     send 6:18 25:7      standing 28:23       take 7:9 11:13         30:22 32:21,24    usually 14:6 35:9
     sense 14:7          start 28:17            14:10 27:19          33:6,8 34:23      utter 28:24
     sent 14:15 15:17    started 32:11          36:6                 35:1,6,24,24
       21:6,9,22 34:9    starting 8:23        taken 27:22 37:7       36:7,16 37:10             V
     sequence 27:19      state 19:10 37:2,6     37:9,10           timing 27:3,19       veteran 35:6
     serve 7:6           stated 5:23 6:5      talk 6:23 7:19 12:6 today 6:14,16,17     video 4:19,25
     served 4:9 5:3,4      27:5                 32:5                 7:9 21:17 22:3      8:18 11:4 12:24
       12:12 17:20       Statement 1:9        talked 7:23 23:3       22:12 24:2,16       18:15
     server 3:4 5:2      STATES 1:1           talking 11:21          24:24 27:25       Videoconference
     service 5:17 7:17   status 16:19 29:9    teams 35:6             28:9 32:17,24       1:9
       12:9 17:5 21:7    stay 8:13,18 27:21   technical 13:6         32:24 33:24       videotaped 4:7
       22:13 31:20         29:23 30:21          20:10,23          Todd 6:1 7:23        view 12:25
     set 25:18 37:14     stenography 4:24     telephone 13:15        19:17             voice 6:24
     setting 30:6        Stenotype 37:7         14:16 18:16       told 5:25 6:22 9:3   vote 29:20
     share 4:12          Stephanie 1:18         23:13                15:10,25 17:9     vs 1:5
     Short 11:14 20:8      37:5,21            telephonic 22:8        22:18,19 23:22
     show 6:13 8:1,3     stipulate 13:4       tell 14:8 15:4,12      27:17 31:19                W
       12:19 13:23         33:9                 17:24 22:1           35:8              wait 18:2 29:23
       14:3,6 15:16      Street 2:10            31:10,15,22,25    tomorrow 18:12        30:5,11
       17:10,25 29:15    stuff 15:13 35:25      32:6 35:12 36:5 tortious 13:21         waiting 16:25
       29:24 33:24       subpoena 3:3         telling 34:6           23:22 26:9         23:24 29:14
       34:5,8,17 35:12     4:10,16,18 5:5     testify 26:5        transcription 37:8    30:16
       35:19               5:22 7:2,3 8:9     Thank 36:19            37:8              walk 13:6
     shown 4:10 36:17      8:16 9:7,19,20     theory 26:16        transparent 27:2     want 7:10 8:13
     shut 16:3             12:11,18 21:22     thing 9:5 11:3,8       28:5               9:18 10:10,15
     sick 25:23            22:11 23:19,20       11:16 18:7        transpired 14:22      12:5,6 15:2,3,8
     signed 5:10,18        30:5 31:12,17        24:20 29:19       travel 4:21           15:8 21:4 23:11
     Silver 19:17          31:20 32:4,17      things 11:16        trial 28:20           25:3,12 26:23
     simply 18:1         subpoenaed             19:24             tried 20:2            28:7,8,13,16
     sit 30:4,11           17:18 19:1         think 7:11 8:18     true 6:24 22:21       30:11 34:25
     sitting 10:25         32:14                12:20 16:4 17:6      37:8              wanted 8:7 12:9
       16:16 18:5        subsequent 6:25        23:14 25:18,20    trust 8:21           wants 8:7,18 9:25
       29:14             subsequently           25:21,24 26:21    try 8:8 17:1 34:24   war 35:14
     situation 35:10       5:20 6:5             28:14 29:5,21        34:25 36:6        wasn't 7:19 12:8
     Smith 2:7           substance 22:7         29:25 30:4,25     trying 14:21 17:1     26:19 34:3,17
     social 4:21           23:12 26:22          33:21 34:1           17:2,14 20:9       35:8
     somebody 29:15      substantive 27:16      35:16 36:9,10        27:1 28:18 36:4   waste 28:24
     somewhat 11:19      suburbs 11:1         third 14:3,5 15:24 TV 35:21              wasting 13:20
     Sorry 11:15 31:4    suggest 8:11           21:22 24:12       two 11:15 17:3,8      14:10,14 26:10
     sort 15:9             27:23 36:3           34:8                 19:20 31:4 35:2    35:24,24
     speak 5:22 11:11    suggestion 8:6       third-party 4:7 9:8 typically 8:5        way 19:19
       11:20 18:14         18:1 35:20           9:10 12:19,19                          WAYNE 37:3
       21:9 23:9         suggestions 30:7       13:23 16:1                  U          wclements@kle...
     speakerphone        Suite 2:3              17:17 21:21       uncharacteristic      2:11
       20:13             sum 10:16              31:12,17 32:3        11:20             we'll 6:12,14 8:14
     speaking 21:7       summarized             32:14             understand 13:21      8:14,17 18:24
       31:7                26:22              thought 36:10          13:22 26:5 29:7    19:22 20:13,24


                               PohlmanUSA Court Reporting
                            (877) 421-0099    PohlmanUSA.com
Case 2:20-mc-51484-GCS-RSW ECF No. 1-6, PageID.170 Filed 12/08/20 Page 45 of 45
                                                                      Page 43

      28:17 33:9 35:1    1-877-853-5257       63105 2:4
     we're 7:25 9:2,12     13:13              656493 13:13
      10:19 11:21        1:19-cv-00305-YK
      13:20 14:10          1:5                           7
      15:4,24 16:16      10 2:16              7733 2:3
      16:18,19,24,25     10:00 4:23
      17:9,11 20:21      10:20 1:12                      8
      25:2,6,9,23        10:21 4:6
      26:10 27:3         10:30 7:25                   9
      28:11,13 30:21     10:48 19:20          9:30 24:22 32:23
      30:25 33:11        11 19:22 36:16       92 4:18
      36:7,15            11:02 29:5           93441466647
     we've 12:22 17:1    11:11 36:23            13:14
      19:4               12:01 5:9
     wedding 19:19       13th 22:18
     welcome 16:9,13     14th 2:10
     went 19:1           17901 2:16
     weren't 27:18       18 27:11
     Westwood 2:16       1835 2:10
     WHEREOF 37:14       1900 2:3
     wide 4:8            19103 2:10
     William 2:8 6:6
     Williamson 2:15              2
     witness 4:7 8:1,3   2 3:3 4:17
      14:9 16:25 17:2    2.1 35:17
      17:17,22,25        2:00 33:6,10,19
      19:1,3,5 26:4      2019 27:11 28:5
      27:15 28:3 29:6    2020 1:12 4:17,23
      30:6,24 31:23        5:4,9,15,16
      32:14 35:11          37:15
      36:7,17 37:14      2025 37:22
     witness' 29:12      215.569.2700 2:11
      36:5               28(D) 37:14
     witnesses 13:23     2nd 4:16,25 28:2
      27:2 28:10
     words 34:3                   3
     work 13:11 20:10    3 1:12 3:4 4:13,23
      29:3                 5:1,14,19
     working 18:6,17     30 37:22
     works 13:9          314.889.7300 2:4
     worse 34:23         3rd 4:6 5:4 27:9,9
     writes 5:4,11         27:25 37:15
             X                     4
     X 3:1               4 3:3,3,4
                         4- 35:22
            Y            4:00 30:2
     Yeah 11:8 36:15     40 12:22
                         4th 27:23
              Z
     zero 9:8,9 12:23             5
     Zoom 10:18 11:3     5 5:15,16
       18:15             5:00 30:1
                         500 35:22
             0           570.622.5933 2:17
                         5th 5:9
              1
     1 3:3 4:13,15,17             6


                                PohlmanUSA Court Reporting
                             (877) 421-0099    PohlmanUSA.com
